Case 3:19-cr-00167-MMH-MCR Document 114 Filed 01/15/21 Page 1 of 15 PageID 954




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                            JACKSONVILLE DIVISION

 UNITED STATES OF AMERICA

 v.                                                CASE NO. 3:19-cr-167-J-34MCR

 SANJAY LAMA
                                       /

                                       ORDER

       THIS CAUSE is before the Court on Defendant’s Renewed Motion to

 Reconsider Order of Detention and Continue Trial (“Motion”) (Doc. 100),

 Defendant’s Supplement thereto (Doc. 101), Defendant’s Addendum to the

 Supplement (Doc. 106), and the United States’ Response in Opposition thereto

 (“Response”) (Doc. 110). For the reasons stated herein, the Motion is DENIED.

       I.     Background

       Defendant was arrested on September 25, 2019, and a Criminal Complaint

 was filed against him on September 26, 2019 for attempted online enticement of

 a minor to engage in illegal sexual activity in violation of 18 U.S.C. § 2422(b).

 (Doc. 1.) The one-count Indictment alleges that by using facilities of interstate

 commerce, namely, a cellular telephone and a computer via the internet,

 Defendant, “did knowingly and willfully attempt to persuade, induce, entice, and

 coerce a person whom the defendant believed had not attained the age of 18

 years to engage in any sexual activity for which any person can be charged with

 criminal offenses under the laws of the state of Florida, that is, the crime of lewd
Case 3:19-cr-00167-MMH-MCR Document 114 Filed 01/15/21 Page 2 of 15 PageID 955




 or lascivious battery upon a person 12 years of age or older but less than 16

 years of age, in violation of Section 800.04(4)(a), Florida Statutes,” which is a

 violation of 18 U.S.C. § 2422(b). (Doc. 15.)

       The Government moved for detention pursuant to 18 U.S.C. §

 3142(f)(1)(A), in part because the charged offense (attempted online enticement

 of a minor in violation of 18 U.S.C. § 2422(b)) is a “crime of violence” as defined

 in 18 U.S.C. § 3156(a)(4)(C). In seeking detention, the Government relied, in

 part, on the rebuttable presumption set forth in 18 U.S.C. § 3142(e)(3)(E),

 namely, that no condition or combination of conditions would reasonably assure

 the safety of any other person and the community.

       On October 7, 2019, the Court held a detention hearing, where the parties

 proceeded by way of proffer and argument. (Doc. 21.) The Court ordered

 Defendant detained pending trial after finding that he is “a risk of flight and

 danger to the community.” (Id.) In reaching this conclusion, the Court relied,

 inter alia, on the Pretrial Services Report, which was previously filed under seal

 pursuant to 18 U.S.C. § 3153(c)(1). (Doc. 8.) The Pretrial Services Report

 specifically addressed the danger to the community posed by Defendant and his

 potential risk of flight. (Id.) As the Court noted at the hearing based on

 information included in the Pretrial Services Report, Defendant’s wife had

 concerns that he might flee and that he would present danger to the community if

 released on bond.




                                          -2-
Case 3:19-cr-00167-MMH-MCR Document 114 Filed 01/15/21 Page 3 of 15 PageID 956




       In the Order of Detention Pending Trial, entered on October 9, 2019 on the

 Government’s Motion pursuant to 18 U.S.C. § 3142(f)(1), the Court found that:

 (1) there was a rebuttable presumption that no condition or combination of

 conditions would reasonably assure Defendant’s appearance and the safety of

 the community because there was probable cause to believe that Defendant

 committed an offense involving a minor victim under 18 U.S.C. § 2422; (2)

 Defendant had not introduced sufficient evidence to rebut that presumption; and

 (3) Defendant’s detention pending trial was warranted in light of the factors set

 forth in 18 U.S.C. § 3142(g) and the information presented at the detention

 hearing, because the Government had proven by clear and convincing evidence

 that no condition or combination of conditions of release would reasonably

 assure the safety of any other person and the community and by a

 preponderance of the evidence that no condition or combination of conditions of

 release would reasonably assure Defendant’s appearance. (Doc. 22 at 2.) The

 Order of Detention Pending Trial listed the following reasons for detention: (1) the

 weight of the evidence against Defendant was strong; (2) Defendant was subject

 to a lengthy period of incarceration, if convicted; (3) Defendant lacked significant

 community or family ties to this District; (4) Defendant had significant family or

 other ties outside the United States 1; and (5) Defendant would be subject to

 removal or deportation after serving any period of incarceration. (Id. at 2-3.)



       1   Defendant is a citizen of Nepal.


                                              -3-
Case 3:19-cr-00167-MMH-MCR Document 114 Filed 01/15/21 Page 4 of 15 PageID 957




       On October 6, 2020, Defendant filed his initial motion for reconsideration of

 the October 9, 2019 Order of Detention Pending Trial. 2 (Doc. 83.) One of the

 attachments to that motion was a transcript of Defendant’s post-arrest video-

 recorded interview conducted by FBI agents on September 25, 2019. (Doc. 83-

 3.) That motion substantially overlapped with the present Motion pending before

 the Court. (Compare Doc. 83 with Doc. 100.) On October 7, 2020, the Court

 held a hearing and orally denied Defendant’s October 6, 2020 motion for

 reconsideration of the Order of Detention Pending Trial. (Docs. 85, 86.) The

 Court explained that contrary to Defendant’s arguments, there had been no

 substantial change since entry of the Order of Detention Pending Trial to warrant

 a reconsideration of the detention issue. The Court reiterated that, as noted in

 the Pretrial Services Report, Defendant’s wife believed that he might flee and

 that he would be a danger to the community, if released on bond.

       II.      The Parties’ Positions

       On December 29, 2020, Defendant filed the present Motion again seeking

 reconsideration of the October 9, 2019 Order of Detention Pending Trial, arguing

 that the statutory rebuttable presumption of detention should not apply because

 there was no real victim, let alone a minor victim as required under 18 U.S.C. §

 2422, because the person communicating with Defendant was an adult male

 undercover FBI agent. (Doc. 100 at 2.) Defendant also argues that the



       2   Defendant is currently housed in the Nassau County Jail. (Doc. 100 at 7 n.3.)


                                            -4-
Case 3:19-cr-00167-MMH-MCR Document 114 Filed 01/15/21 Page 5 of 15 PageID 958




 Government has failed to provide any compelling evidence that Defendant

 believed he was communicating with a twelve-year-old pregnant female, which

 was the persona assumed by the undercover agent. (Id. at 3.) To the contrary,

 Defendant points to his statements at the September 25, 2019 post-arrest

 interview when he repeatedly reported to the FBI agents that he did not believe

 the person with whom he was communicating was 12 years old. (See Doc. 100-

 1.) Defendant asserts that the Government must prove, beyond a reasonable

 doubt, that Defendant believed the female with whom he was communicating

 was a minor. (Doc. 100 at 3 & n.1; Doc. 75 at 4 & n.3.)

       Defendant further points to several “compelling factors” showing that he is

 worthy of conditions of release, including his lack of criminal record, his

 cooperation with the FBI agents at the time of his arrest when he agreed to

 participate in a video-taped interview without the presence of counsel, his

 consent to a search of his phone, his consent to interviews with his wife and

 friends, and his consent to take a polygraph test. (Doc. 100 at 4.) Defendant

 adds that he is without funds to flee given his incarceration and indigent status,

 even though he states that he “has a couple of trusted friends, who are willing to

 put up the funds necessary for him to have housing, in Jacksonville, during any

 continuance of this case.” (Id.) Defendant concludes that “[g]iven the past and

 anticipated future delay in getting this case tried, coupled with the reality the

 government does not have a strong case, it is only fair that [Defendant] be given

 conditions of release.” (Id. (emphasis omitted); see also id. at 2 (stating that “due


                                          -5-
Case 3:19-cr-00167-MMH-MCR Document 114 Filed 01/15/21 Page 6 of 15 PageID 959




 to the national pandemic, the ability of Mr. Lama to get his case tried has been

 compromised, for good and sufficient health reasons, and . . . continue to be

 compromised, which, nevertheless, act to deprive him of his liberty, pending

 trial”).)

         In his Addendum, Defendant reaffirms that the weight of the evidence

 militates in favor of imposing conditions of release. (Doc. 106 at 2 & n.1.) In

 addition, Defendant advises the Court of “a startling recent revelation” by the

 Government as to the age of the female depicted in the two photographs that he

 received during the online communications on September 25, 2019. 3 (Id. at 1.)

 Defendant explains:

         Those photographs were sent with the express purpose of
         representing them to be the pregnant 12 year old, which was the
         “persona” the undercover (“UC”) FBI agent assumed. Thus, in order
         for Mr. Lama to “believe” he was dealing with a pregnant 12 year old,
         all of the components of the UC scenario had to be “believable.”
         Chief among those components were the photographs.

 (Id. at 2.) These photographs depict a person referred to in the Complaint as “a

 young looking female” and “a young female.” (Doc. 1 at 6, 15.)

         Defendant adds that his expert witness, Dr. Randell C. Alexander, reported

 that the person depicted in the photographs “appear[ed] to most likely be 16

 years of age, or older.” (Doc. 106 at 3; Doc. 75 at 3.) In light of Dr. Alexander’s

 opinion, Defendant argues that the crime alleged in the Indictment would be



         3These photographs are described in more detail in the Government’s motion in
 limine (see Doc. 107 at 3) and are subject to a protective order (see Doc. 45).


                                          -6-
Case 3:19-cr-00167-MMH-MCR Document 114 Filed 01/15/21 Page 7 of 15 PageID 960




 impossible because Section 800.04(4)(a) of the Florida Statutes does not apply

 to children above 15 years of age. (Doc. 106 at 3.) As such, Defendant argues

 he was absolutely justified in believing that the person he was dealing with was

 not 12 years old. (Doc. 75 at 5.)

       Moreover, Defendant points out, the Government has recently informed

 him that the female in the subject photographs was 18 years old when the

 photographs were taken. (Doc. 106 at 3.) In light of this new information,

 Defendant argues that “the calculus of the evidence as to the believability of the

 UC scenario has shifted dramatically,” as the Government “will be conceding to

 the jury this person was an adult – just like Mr. Lama told them he thought she

 was,” and as such, “it was impossible for him to commit the charged crime.” (Id.

 at 4 (emphasis omitted).)

       The Government responds that the Court correctly determined that the

 rebuttable presumption in favor of detention set forth in the Bail Reform Act

 applies in this case, even though Defendant was communicating with an adult

 undercover FBI agent who was pretending to be a 12-year-old pregnant minor.

 (Doc. 110 at 5.) The Government explains that a defendant who attempts to

 coerce a perceived minor poses a comparable risk to the community and to

 others whether or not that perception is accurate. (Id.) The Government adds

 that the Court correctly determined that Defendant failed to rebut the

 presumption set forth in 18 U.S.C. § 3142(e)(3)(E).




                                         -7-
Case 3:19-cr-00167-MMH-MCR Document 114 Filed 01/15/21 Page 8 of 15 PageID 961




        Even assuming that the rebuttable presumption in favor of detention did

 not apply or that it had been rebutted by Defendant, the Government argues that

 the Order of Detention Pending Trial properly found that Defendant was a danger

 to the community and a flight risk. (Doc. 110 at 8.) According to the

 Government, the actual age of the person depicted in the photographs does

 nothing to “shift the calculus of the evidence” and certainly not for detention

 purposes because:

       The evidence, previously considered by this Court[,] shows
       [D]efendant to be a dangerous would-be child predator. After . . .
       receiving photos of the “child,” as well as being advised several
       times and acknowledging that the “child” was “underage,” 4
       [D]efendant was undeterred in his desire to entice, meet, and
       engage in illegal sexual activity with a person whom he thought was
       12 years old. . . . He told the “child” that he wanted to make her his
       “personal sex slave.”

        In addition, [D]efendant asked to come [to] the “child’s” residence to
        engage in illegal sexual activity while “her” grandmother was not at
        home, and confirmed when the grandmother will be returning. This
        was a technique to isolate the “child,” preventing her [from] being
        able to seek help or rescue if “she” changed her mind. . . . In the
        end, he acted on his criminal intent to sexually abuse the “child” by
        driving across town to meet “her.”

 (Id. at 8-9 (internal citations omitted).)

       The Government asserts that this “strong evidence, much of which is

 [D]efendant’s own words, proves that he presents a danger to the community”

 and that Defendant’s “subsequent denials of guilt made during the post-arrest


        4 During their online conversations, Defendant texted to the “child,” among other
 things, “U r underage,” “U r almost 13,” and “U r young, sounds like me little sister.”
 (Doc. 1 at 6, 7, 11.)


                                              -8-
Case 3:19-cr-00167-MMH-MCR Document 114 Filed 01/15/21 Page 9 of 15 PageID 962




 interview and his fanciful excuses about this being a ‘scam’ are self-serving,

 patently unbelievable, and wholly inconsistent with his prior words and actions.”

 (Id. at 10 (emphasis omitted).) The Government adds that Defendant’s family

 ties in Nepal, his foreign citizenship, his lack of ties to Jacksonville, his strong

 incentive to flee, and the available financial support from friends who are

 apparently willing to put up the funds necessary for him to have housing in

 Jacksonville, all enhance the risk of flight if Defendant were released on bond.

 (Id. at 10 & n.6.)

       III.   Standard

       A judicial officer must order the pre-trial detention of a person charged with

 an offense if, after a hearing, “the judicial officer finds that no condition or

 combination of conditions will reasonably assure the appearance of the person

 as required and the safety of any other person and the community.” 18 U.S.C. §

 3142(e)(1). “Subject to rebuttal by the person, it shall be presumed that no

 condition or combination of conditions will reasonably assure the appearance of

 the person as required and the safety of the community if the judicial officer finds

 that there is probable cause to believe that the person committed . . . an offense

 involving a minor victim under [18 U.S.C. § 2422].” 18 U.S.C. § 3142(e)(3)(E).

       “The judicial officer shall hold a hearing to determine whether any condition

 or combination of conditions set forth in [18 U.S.C. § 3142(c)] will reasonably

 assure the appearance of such person as required and the safety of any other

 person and the community” upon the Government’s motion in a case that


                                           -9-
Case 3:19-cr-00167-MMH-MCR Document 114 Filed 01/15/21 Page 10 of 15 PageID 963




  involves, inter alia, a crime of violence or a felony involving a minor victim. 18

  U.S.C. § 3142(f). “The facts the judicial officer uses to support a finding pursuant

  to [18 U.S.C. § 3142(e)] that no condition or combination of conditions will

  reasonably assure the safety of any other person and the community shall be

  supported by clear and convincing evidence.” 18 U.S.C. § 3142(f). “The hearing

  may be reopened, before or after a determination by the judicial officer, at any

  time before trial if the judicial officer finds that information exists that was not

  known to the movant at the time of the hearing and that has a material bearing

  on the issue whether there are conditions of release that will reasonably assure

  the appearance of such person as required and the safety of any other person

  and the community.” Id.

        In determining whether there are conditions of release that will reasonably

  assure the appearance of the person as required and the safety of any other

  person and the community, the judicial officer shall take into account the

  following four factors:

        (1)    the nature and circumstances of the offense charged,
               including whether the offense is a crime of violence, . . . or
               involves a minor victim . . . ;

        (2)    the weight of the evidence against the person;

        (3)    the history and characteristics of the person, including—
               (A) the person’s character, physical and mental condition,
                      family ties, employment, financial resources, length of
                      residence in the community, community ties, past
                      conduct, history relating to drug or alcohol abuse,
                      criminal history, and record concerning appearance at
                      court proceedings; and


                                            - 10 -
Case 3:19-cr-00167-MMH-MCR Document 114 Filed 01/15/21 Page 11 of 15 PageID 964




               (B)    whether, at the time of the current offense or arrest, the
                      person on probation, on parole, or on other release
                      pending trial, sentencing, appeal, or completion of
                      sentence for an offense under Federal, State, or local
                      law; and

        (4)    the nature and seriousness of the danger to any person or the
               community that would be posed by the person’s release.

  18 U.S.C. § 3142(g).

        IV.    Analysis

        The Court agrees with the Government that reconsideration of the Order of

  Detention Pending Trial is not warranted. First, the rebuttable presumption in

  favor of detention, as set forth in 18 U.S.C. § 3142(e)(3)(E), applies because

  there is probable cause to believe that Defendant committed an offense involving

  a minor victim under 18 U.S.C. § 2422. The fact that Defendant was

  communicating with an adult undercover male agent, rather than with a 12-year-

  old pregnant female, does not change the Court’s conclusion that the

  presumption applies, and that Defendant has failed to introduce sufficient

  evidence to rebut it. See United States v. Emmons, 294 F. App’x 848, 851 (5th

  Cir. 2008) (per curiam) (affirming the district court’s application of the rebuttable

  presumption in favor of detention pursuant to 18 U.S.C. § 3142(e), where

  defendant attempted to initiate sexual acts with undercover police officers posing

  as minors using internet chat rooms, thereby rejecting defendant’s argument

  raised for the first time on appeal that the rebuttable presumption should not

  have been applied because his crime involved agents rather than actual minors);



                                          - 11 -
Case 3:19-cr-00167-MMH-MCR Document 114 Filed 01/15/21 Page 12 of 15 PageID 965




  United States v. Schuetz, No. 12-mj-3046, 2012 WL 3185905, *4 (C.D. Ill. Aug. 2,

  2012) (concluding that defendant was charged with a crime that “involves a minor

  victim” under 18 U.S.C. § 3142(f)(1)(E), even though he was not communicating

  with an actual minor, but with a law enforcement officer posing as a minor);

  United States v. Rizzuti, 611 F. Supp. 2d 967, 969-70 (E.D. Mo. 2009) (refusing

  to insert the word “actual” before the phrase “minor victim” in the Adam Walsh

  Act, and, thus, declining to relieve defendant of the conditions of home detention

  and travel restrictions under the Adam Walsh Act, where defendant

  communicated with an “adult law enforcement officer and not [with] a person

  under the age of 17 as the indictment alleges defendant believed”); see also

  United States v. Beauchamp-Perez, 822 F. Supp. 2d 7, 11 (D.C. 2011) (finding

  the weight of the evidence against defendant was fairly strong because, inter

  alia, “on several occasions [he] verbally confirmed his intent to have sex with a

  twelve year-old boy”).

        Also, “Section 2422 expressly includes ‘attempt’ activity and has been

  construed . . . to include conduct directed by defendants unknowingly at

  undercover law enforcement officers, if the defendant intended to victimize a

  person under the age of 18.” Rizzuti, 611 F. Supp. 2d at 970; see also United

  States v. Root, 296 F.3d 1222, 1227 (2002) (concluding that “an actual minor

  victim is not required for an attempt conviction under 18 U.S.C. § 2422(b)” and

  stating that defendant’s “belief that a minor was involved is sufficient to sustain




                                          - 12 -
Case 3:19-cr-00167-MMH-MCR Document 114 Filed 01/15/21 Page 13 of 15 PageID 966




  an attempt conviction under 18 U.S.C. § 2422(b),” even if it was impossible to

  commit the crime given that there was no actual victim).

        Here, the Government has shown that Defendant intended to engage in

  sexual activity with a 12-year-old female. While Defendant insists that he thought

  it was some type of a “scam” and that he did not really believe that the “child”

  was 12 years old, his statements during the recorded interview are inconsistent

  with his prior words and actions, manifesting an intent to commit a crime against

  a minor. As the Government points out, Defendant confirmed several times

  during the online conversations that the “child” was underage and took

  substantial steps toward the commission of the crime by driving across town to

  meet “her.” (Doc. 110 at 8-9.)

        Turning to the factors set forth in 18 U.S.C. § 3142(g), there is no reason

  to reconsider the Court’s earlier finding that the Government has proven by clear

  and convincing evidence that no condition or combination of conditions of release

  would reasonably assure the safety of any other person and the community and

  by a preponderance of the evidence that no condition or combination of

  conditions of release would reasonably assure Defendant’s appearance. As

  determined in the Order of Detention Pending Trial, the weight of the evidence

  against Defendant is strong 5; if convicted, he is subject to a lengthy period of


        5 Defendant argues that the Government’s recent revelation about the age of the
  female depicted in the photographs received by Defendant has shifted the calculus of
  the evidence. The Court is not convinced. Even though the age of the female in the
  photographs was unknown to Defendant at the time of the two detention hearings, this


                                          - 13 -
Case 3:19-cr-00167-MMH-MCR Document 114 Filed 01/15/21 Page 14 of 15 PageID 967




  incarceration followed by removal or deportation; he lacks significant community

  and family ties to this District; and he has significant family or other ties outside

  the United States. Although Defendant points to several “compelling factors” in

  favor of his release, including his lack of criminal record, his cooperation with the

  agents at the time of the arrest, his consent to a search of his phone, and his

  consent to take a polygraph test, the Court has already considered these factors

  during the two detention hearings. While Defendant also argues that he is

  without funds to flee, this argument is undermined by his own statement that he

  “has a couple of trusted friends, who are willing to put up the funds necessary for

  him to have housing, in Jacksonville.” (Doc. 100 at 4.) Therefore, based on the

  foregoing, Defendant has not shown adequate grounds for reopening the

  detention hearing or for reconsideration of the Court’s Order of Detention

  Pending Trial.

        Accordingly, it is ORDERED:

        The Motion (Doc. 100) is DENIED.




  information does not have “a material bearing on the issue whether there are conditions
  of release that will reasonably assure the appearance of [Defendant] as required and
  the safety of any other person and the community.” 18 U.S.C. § 3142(f); see also
  United States v. Bowens, No. CR-07-544-2-PHX-ROS (ECV), 2007 WL 2220501, *1 (D.
  Ariz. July 31, 2007) (stating that defendant must show that “the new information is
  material to release conditions regarding flight or dangerousness”). As stated earlier,
  Defendant intended to engage in sexual activity with a 12-year-old female, he confirmed
  that the “child” was underage several times before heading to the agreed-upon location,
  he did not voice his purported belief that “she” sounded or looked more mature than
  “her” stated age during the online communications, and after his arrest he did not
  convincingly argue that it all appeared to be some type of a scam.


                                           - 14 -
Case 3:19-cr-00167-MMH-MCR Document 114 Filed 01/15/21 Page 15 of 15 PageID 968




          DONE AND ORDERED in Jacksonville, Florida this 15th day of January,

  2021.




  Copies to:

  Counsel of Record




                                       - 15 -
